OFFICE   OF THE   ATTORNEY   GENERAL   OF TEXAS
                      AUSTIN
          *?ihen Articles 0053 end 6354, cup-3, are
    read either tozdther or sepmateiy      they doxm-
    ntrote beyond any doubt that the rste ;:sX,o~
    jurledictlox OL - the Co?slission i-23 riot 5;ten
    entanded to coviw -zare ~roiucars of .zxi 71F.o
    sell their product at the point of origin.*
    1.?!8s.;i'.(xi) at p-p. 14 tnij 15, (IJildarscor-
    ing ours).

          The court olemly holds thrlt rats Z,Akbg   jcr-

isdictio2 as to %ere producers" has not bee3 cmerr3a
upcm the Co%issi.m,   erce~t,that such producer be a’
gzt of en integrated enterprise under a 3lrl3le control
ea.;oged elso in diotributioh of WA to the 2ublia. other
i&tutes dealing v&tk jdricdlctional L?a%ters wore Rot
canaidertd by the oourt. The opin20~~1,Werufora,     does
mt pur;iort to control tfx question belore us zc~:ncd2r.g
i;h?cjurisdiction of the Cor;tisnlOn to*raquI.ze armual
rep9rta of n%ere i)rtiucer*. Eouever, h3.lfc1e 6098
uk;~s a ruquirestnt of "such pipe 1h93m    to r%e rapoztn
11s the Cxxtnsion nay doem pertFnent.    T!lo question t:~e;l
is &~mtltar a mre  631) producer, math RB Yazoua, is a
aipo line within the contcn~lstiou of this stetute. Ve
bcllwR? it is. %ile   it has been held not to be n utfl-
it,o,the mre producer oXearly exercisea     funatiozs de-
Tked to be thzt of a pipe line. Article GO51 prooldes:



    Sellic&, .trmx3_70rting,producicg or othrn:lr?e
    dealing in nsturnl   ~LXI io a buaimss which iz
    its nature end accordiz3 to the estiibbliehed
    nsthod of coriIuctin?;the bustie      is.a mx~opoly
    and six111 not b8 conducted unless such 2~s :jIse
    lizo co used in conncc';ion ??ith such Lmsi;ie%s
    be s*&jcct ts tho jurisdiction ?xrcin cotii"erred
    upon 'tha Comlssion.    Toe nttors.ay ikclsrej
    ~hal.1 enforce this ?rovisim    by icjumtiox   01
    other re;72cdy;w
lien. Cll.sto~ ows1ey,   3frcctor, psrje 5


           hrtlcle   6056 provides:
           ";irt. E356. O?;i!L;'iORt.r,
                                    FJ:cETs
           The Co~i3sio~  miy require of all per-
    1503s or csr:orotions o_oeratin&, ovoing or cou-
    trolling such gcs pips llms 571ozn regort3 of
    th3 tot51 gmntities of ~9s aietributaa by SUCK
    pipe lines and of that held   by the= in storage,
    cna also of their source oi supply, t>~ rmxber
    of aslls trcn which they arm their reply,
    the mount of ?rasoure neintainad, end the
    mount   and chnmctor  and assor:ption of the
    quipnent   eqAoyea,  cud such othar mttero
    pcrtnlnl.og to the business a5 tha Cozi~ssion
    my ace= p6rtinent.*

           The Suprem   Court recognize5 th0 necessity
u;ldor the stat&e   for the CEJFA~SS~OZ to inquire into
the price of the gas oold to the utility. -Ghilo the
seller, if s acre proaucer;canoot     35 reguktad,    iron
tic 5tanapoiS    or rate makink, navorthelcos the pur-
cl:nsl~~gutility my bo directaa rot to ckmse sxre ulon
its bo&s the5 a re~ao~ble      price.   19 thAt event the
utility vmuld, or cmrse, absorb the excess price found
%I ba paSd t.:, the prociucer, and would be arobibited
Prox peesing it 03 to the 2ublio.     Iio>mdr,  ia n3kLir.g
e actarzinetion Oi ths reasonsblene3s of the arice, the
Ccx&53133 tr0ttlanecessarily hsve to izquire into the
co5trSct5, books ena recorda or the ;rcaucer.      In t1:i5
comoction the court olcsrly infers thet the consutbar
     not he-ce to pap a %urnar
'::ill                            tlpe rcte 532bi9cir?gan
WIxaaonable %eil hcaa" or ~roauctiO% prive for the
gg,YS:

          "At t&S5 2oiL3t z9c ~;buse to call ottcn-
     tcctioa to tho.f-ot that our hclalng to the
     cfx-act t!let the Cdsoion      is without jc*is-
     aiction to tell 3 mra     gas  prohcer  w';tstprice
     ha met chmge     for his product rilen ssla on
     210 praxises of ?roauction to 5 public 35s
     utllitr does not man th5t the Comission.        in
     511 in&nccs     fina unaor all cfrcuxstsnoe5; in
     fisici; g:H.s
                 utilit    r'atcs, mc.t ellon tho ;:ns
     Utility s-rfeoted H ull credit for the pzomse
iX2l. Clinton Oxslsy, Director, pg.a 4


    price 0r t5e ;;ns purchased byit.    1.n regma
    to that mttar, ws thiuk that, ia firiiis ~RS
    utility ratas, it is not only the ~miior but
    th3 duty 0r the Ccmnission to inquire 2~20
    t&e rwsona3leness   or unreasozmbleness of the
    gas utility gas controets. C'eot*rn Cistribut-
    $I$-Cogyty   vs. Fublio Se:YlCe Coat. 2:85 G. S,
     - ..     . za. 655; efth VB. 11lmis      mo-
    phone Co., 282 u. s. 133, 73 L. xa. 255.~

          fxticle 6053 referred to by the court t  A?
   Cl
  co
i 0.,